Citation Nr: 1800788	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as a helpless child of the Veteran for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to February 1968.  He received the Combat Infantryman Badge and Purple Heart Medal.  The Veteran died in September 1993 and the appellant is his daughter.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO determined that permanent incapacity for self-support was not established for the appellant.

In May 2016, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2016 remand, the Board explained that the appellant had presented evidence that another person had used her identity to steal funds from a third party and to work under her name.  In January 2014, she provided a copy of a Social Security Administration (SSA) old age, survivors, and disability insurance (OASDI) earnings report which reflects earnings over several years (dating back to 1986) under her name and Social Security number.  The Board further explained that although the appellant contended that she did not earn some of the income reflected on the earnings report, her application for SSA disability benefits in April 2002 appears to contradict some of these assertions.  Hence, in order to clarify the appellant's actual employment and earnings, the Board directed the AOJ to contact all employers listed on the OASDI earnings report for which the appellant's name was listed.  Appropriate authorizations were to be obtained for this purpose.  A review of the claims file reflects that no efforts were undertaken to verify the employment listed on the OASDI earnings report.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not take any action to verify the employment and earnings listed on the appellant's OASDI earnings report, the Board is unfortunately compelled to again remand the matter on appeal for compliance with the instructions in its May 2016 remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to report her complete employment history, to include the starting and ending dates of any employment and her earnings for each period.

Ask the appellant to complete authorizations for VA to contact all identified employers, to include all those listed on the SSA OASDI earnings report (which was associated with the claims file in January 2014) which are listed as employers of the appellant, with the appellant matched by both name and Social Security number.  These employers include, but are not limited to: [redacted], [redacted]; [redacted]; [redacted]; [redacted]; [redacted]; [redacted]; [redacted]; and [redacted].  Send a VA Form 21-4192 to each identified employer and ask that it be completed and returned.

If unable to obtain any identified records, take action in accordance with 38 C.F.R. 3.159 (e) (2017).

2.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


